



EMPLOYMENT AGREEMENT
JORDI FERRE
EMPLOYMENT AGREEMENT (the “Agreement”) dated as of July 14 by and between
AgroFresh Solutions, Inc. (the “Company”), and Jordi Ferre (“Executive”).
NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company for a period commencing on such date
as may be mutually agreed by Company and Executive, but in any event not later
than October 1, 2016 (such commencement date, the “Effective Date”), and ending
on the day before the third anniversary of the Effective Date (the “Employment
Term”) on the terms and subject to the conditions set forth in this Agreement;
provided, however, that commencing with the third anniversary of the Effective
Date and on each anniversary thereafter (each an “Extension Date”), the
Employment Term shall be automatically extended for an additional one-year
period, unless the Company or Executive provides the other party hereto 30 days
prior written notice before the next Extension Date that the Employment Term
shall not be so extended.
2.Position.
a.During the Employment Term, Executive shall serve as Chief Executive Officer
of the Company and will report to the Board of Directors of the Company (the
“Board”). In such position, Executive shall have the duties and authority
commensurate with the position as shall be determined from time to time by the
Board. In addition, Executive shall serve as a member of the Board without
additional compensation.
b.During the Employment Term, Executive will devote his full business time and
best efforts, in accordance with legal and regulatory requirements, to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise, including
without limitation service on any board of directors or trustees of any business
corporation or charitable organization, without the prior written consent of the
Board.


3.Base Salary and Signing Bonus.
a.During the Employment Term, the Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of not less than $500,000, payable in regular
installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to annual reviews and increases in Executive’s Base Salary, if
any, as may be determined in the sole discretion of the Compensation Committee.
The Executive’s Base Salary may not be decreased at any time during the
Employment Term.
b.Executive shall receive a one-time signing bonus in the gross amount of
$150,000, payable ninety (90) days following the Effective Date, provided he is
in the employ of the Company on the date that payment is due.
c.The Company will reimburse Executive for (i) reasonable relocation expenses
associated with a full service move by a national or international moving
carrier, to be selected by the Company, for the purpose of transporting
household goods from the Executive’s current residence in Kuala Lumpur, Malaysia
to the Philadelphia area, as well as up to thirty (30) days of storage of
household goods, (ii) temporary living expenses in the Philadelphia area for up
to twenty four (24) months following the Effective Date and (iii) personal
travel between Philadelphia and Chicago during the first twenty four (24) months
following the Effective Date; provided that the maximum amount payable by the
Company pursuant to this Section 3(c) shall not exceed $50,000 in the aggregate.


Incentive Compensation.
a.With respect to each full fiscal year during the Employment Term, Executive
shall be eligible to earn an annual bonus award (an “Annual Bonus”) payable in
cash with a target amount equal to 100% of





--------------------------------------------------------------------------------





Executive’s Base Salary (the “Target”), based upon the achievement of
performance objectives established by the Compensation Committee each year. For
calendar year 2016, the Annual Bonus shall be prorated, based upon the portion
of the year that Executive is employed by the Company. The “fiscal year” during
the Employment Term shall be equal to the calendar year unless otherwise
established by the Board in consultation with Executive. The performance
objectives for payment of the Annual Bonus shall be established in writing by
the Compensation Committee, on or before the end of the third month of the
applicable fiscal year and shall include performance metrics which enable the
Executive to earn up to two times the Target in the event certain performance
conditions are met. Any Annual Bonus earned for any calendar year shall be paid
within the first 2 ½ months of the immediately following calendar year.
b.The Company has adopted an equity incentive plan reserving 2,750,000 shares of
common stock of the Company (the “Equity Plan”). As soon as reasonably
practicable following the Effective Date (the “Grant Date”), the Company shall
grant the Executive awards (collectively, the “Equity Award”) under the Equity
Plan, consisting of restricted stock (“Restricted Stock”) having a value of
$500,000 based on the Fair Market Value (as defined in the Equity Plan) of the
Company’s common stock on the Grant Date and nonqualified stock options
(“Options”) with respect to that number of shares of the Company’s common stock
equal to $500,000 divided by the Fair Market Value of the Company’s common stock
on the grant date, with an exercise price per share equal to such Fair Market
Value. The vesting schedule for the Restricted Stock and Options subject to the
Equity Award shall be as follows: 100% of the Options and the Restricted Stock
subject to the Equity Award shall vest over three (3) years in three equal
installments on each anniversary of the Grant Date, beginning on the first
anniversary of the Grant Date; provided that Executive’s employment with the
Company continues through and on the applicable vesting date. The Restricted
Stock and Options subject to the Equity Award shall be subject to such other
terms as set forth in the applicable grant agreements and in the underlying
Equity Plan as adopted by the Company.
c.The Compensation Committee will establish a long-term incentive plan for
executives and other key employees in 2017 (the “2017 LTI Plan”). The Executive
shall be entitled to receive equity awards having a total target value of
$1,000,000 on the date of grant pursuant to the 2017 LTI Plan, allocated among
stock options, shares of restricted stock subject to time-based vesting, and
shares of restricted stock subject to performance-based vesting, based on the
overall terms of and subject to the conditions to be set forth in the 2017 LTI
Plan, as determined by the Compensation Committee. In successive years during
the Employment Term, the Executive shall be eligible for additional grants of
Restricted Stock, Options and any other forms of incentive compensation during
the Employment Term, with the aggregate grant date target value of such grants
to be $1,000,000 per annum.
d.The Company may (i) cause the cancellation of the Equity Award or any
additional grants of Restricted Stock, Options and any other forms of incentive
compensation during the Employment Term, (ii) require reimbursement of the
Equity Award or any additional grants of Restricted Stock, Options and any other
forms of incentive compensation during the Employment Term, and (iii) effect any
other right of recoupment of equity or other compensation provided under this
Agreement or otherwise, in all respects as to subclauses (i), (ii) and (iii)
hereof, as required by and in accordance with applicable law.
4.Employee Benefits.
a.General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans, as amended from time to
time, as in effect from time to time (collectively “Employee Benefits”), on the
same basis as those benefits are generally made available to other senior
executives of the Company.
b.Life Insurance. During the Employment Term, the Company will provide Executive
life insurance covering at least four times his Base Salary.
c.Tax Preparation and Financial Planning Expenses. During the Employment Term,
the Company shall reimburse the Executive up to $15,000 per calendar year for
annual tax preparation and financial planning expenses.





--------------------------------------------------------------------------------





5.Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.
6.Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment, subject to and in
accordance with the provisions of this Section 7. Notwithstanding any other
provision of this Agreement, subject to Sections 8, 9, 10, 11(f), 11(j), 11(m)
and 11(o), the provisions of this Section 7 shall exclusively govern Executive’s
and the Company’s rights and obligations related to termination of this
Agreement and the rights and remedies upon termination of employment with the
Company and its affiliates.
a. By the Company For Cause or Resignation by the Executive without Good Reason.
(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company for “Cause” (as defined below) and shall terminate
automatically upon Executive’s resignation without “Good Reason” (as defined
below), provided that Executive will be required to give the Company at least 60
days advance written notice of any such resignation, and provided further that
the Company may elect to waive such notice period and to pay Executive in lieu
of such notice.


(i)For purposes of this Agreement “Cause” shall mean (A) Executive’s continued
failure to substantially perform Executive’s duties hereunder (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of 30 days following written notice by the Company to Executive of such
failure; provided that it is understood that this clause (A) shall not permit
the Company to terminate Executive’s employment for Cause because of
dissatisfaction with the quality of services provided by or disagreement with
the actions taken by Executive in the good faith performance of Executive’s
duties to the Company, (B) theft or embezzlement of Company property, (C)
Executive’s conviction of or plea of guilty or no contest to (x) a felony or (y)
a crime involving moral turpitude, (D) Executive’s willful malfeasance or
willful misconduct in connection with Executive’s duties hereunder or any act or
omission which is materially injurious to the financial condition or business
reputation of the Company or any of its subsidiaries or affiliates, or (E)
Executive’s material breach of any provisions of this Agreement.
(ii)If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive,
within 30 days following such termination with respect to (A)-(C) below, and at
such time, if any, as the Employee Benefits under (D) below become due in
accordance with the applicable terms thereof:
(A)the Base Salary earned ratably through the date of termination, to the extent
not already paid;
(B)any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;
(C)reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with the Company policy prior to the date of Executive’s
termination; and
(D)such vested Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company as described in Section 5(a)
(including, without limitation, any retirement benefits, medical, life insurance
or disability benefits, accrued but unpaid vacation or other benefits Executive
is entitled to pursuant to the





--------------------------------------------------------------------------------





terms of the applicable plans then in effect (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Obligations”).
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits in the nature of severance or termination pay or in
connection with the termination of his employment. Notwithstanding the
foregoing, nothing in this Section 7(a) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including but not limited to any retirement plans.
b.    Disability or Death.
(i)    The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”); provided that a termination on the
basis of a Disability must occur within 90 days of the date when Executive is
subject to termination due to Disability. Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third physician and it shall
be the responsibility of such third physician to make such determination in
writing. The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of the Agreement.
(ii)    Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive, at the times set forth in Section 7(a)(iii) hereof, the
Accrued Obligations, and the Company shall pay either, as determined in its sole
and absolute discretion, (A) the cost of Executive’s and any dependents’
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
under the Company’s health plan then in effect for the 12-month period following
the effective date of termination of Executive’s employment hereunder for either
Disability or death, or (B) a lump sum cash payment directly to Executive or
Executive’s estate (as the case may be) equal to the cost of Executive’s and any
dependents’ coverage under COBRA under the Company’s health plan then in effect
for the 12-month period following the effective date of termination of
Executive’s employment hereunder for either Disability or death, with such
payment to be made on the first payroll date that occurs on or after the
sixtieth (60th) day following the date on which the Employment Term and
Executive’s employment hereunder terminated.
Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment.
Notwithstanding the foregoing, nothing in this Section 7(b) shall affect the
Executive’s right to any vested benefits under any employee benefit plans
sponsored by the Company, including but not limited to any retirement plans.
c.     By the Company Without Cause or Resignation by Executive for Good Reason.





--------------------------------------------------------------------------------





(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.
(ii) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or by Executive’s resignation for Good
Reason, and subject to the conditions described below, Executive shall be
entitled to receive:
(A)At the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;
(B)payment of an amount equal to 1.5 times the Base Salary in effect at the time
of termination (except that in the event of termination within twelve (12)
months of the Effective Date, such payment amount shall be equal to 1.0 times
the Base Salary then in effect), payable, in equal installments in accordance
with regular payroll procedures established by the Company, over a twelve month
period beginning with the first payroll date that occurs on or after the
sixtieth (60th) day following the date on which the Employment Term and
Executive’s employment hereunder terminated; and
(C)either, as determined in the Company’s sole and absolute discretion, (i) the
cost of Executive’s and any dependents’ coverage under COBRA under the Company’s
health plan then in effect for the 18-month period following the effective date
of termination of Executive’s employment hereunder by the Company without Cause
or by Executive’s resignation for Good Reason, or (ii) a lump sum cash payment
directly to Executive or Executive’s estate (as the case may be) equal to the
cost of Executive’s and any dependents’ coverage under COBRA under the Company’s
health plan then in effect for the 18-month period following the effective date
of termination of Executive’s employment hereunder by the Company without Cause
or by Executive’s resignation for Good Reason, with such payment to be made on
the first payroll date that occurs on or after the sixtieth (60th) day following
the date on which the Employment Term and Executive’s employment hereunder
terminated.
(iii)    For purposes of this Agreement, “Good Reason” shall mean (A) a material
failure of the Company to pay or cause to be paid Executive’s Base Salary or
Annual Bonus (if any) when due, (B) a material reduction in Executive’s Base
Salary or the Target for his Annual Bonus opportunity described in Section 4
herein, (C) a relocation of Executive’s primary work location of more than 50
miles from the work location on the date hereof, without written consent of
Executive, or (D) a material reduction in Executive’s duties and
responsibilities as described in Section 2(a) of this Agreement; provided that
none of these events shall constitute Good Reason unless (1) the Executive
provides the Company with written notice of the existence of such condition
within 30 days after the initial existence of the condition, (2) the Company
fails to remedy the condition within 30 days after its receipt of such notice
and (3) the Executive resigns within 30 days after the expiration of such 30-day
remedy period.
The payments and benefits described in subparagraphs 7(c)(ii)(B) - (C) above
shall be subject to and conditioned upon (1) Executive’s execution and delivery
of a valid and effective general release and waiver in such form as reasonably
provided by the Company to effectuate a valid release of claims (exempting any
claims to enforce Executive’s rights under this Agreement) that becomes
irrevocable within sixty (60) days of the date on which the Employment Term and
Executive’s employment hereunder terminates; and (2) Executive’s continued
compliance with his obligations under Sections 8 and 9 of this Agreement.
Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in Section 7(c)(ii), and
subject to Section 7(e) below, Executive shall have no further rights to any
compensation or any other





--------------------------------------------------------------------------------





benefits in the nature of severance or termination pay or in connection with the
termination of his employment. Notwithstanding the foregoing, nothing in this
Section 7(c) shall affect the Executive’s right to any vested benefits under any
employee benefit plans sponsored by the Company, including but not limited to
any retirement plans.
d. Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term by providing thirty (30) days’ written notice
prior to the end of the then-current term pursuant to Section 1, unless
Executive’s employment is earlier terminated pursuant to paragraphs (a), (b) or
(c) of this Section 7, Executive’s termination of employment hereunder (whether
or not Executive continues as an employee of the Company thereafter) shall be
deemed to occur on the close of business on the day immediately preceding the
next scheduled Extension Date. If Executive’s employment is terminated following
Executive’s election not to extend the Employment Term, Executive shall be
entitled to receive the Accrued Obligations. If the Company elects not to extend
the Employment Term, Executive shall be entitled to receive the severance
payments and benefits set forth in Section 7(c). The payments and benefits
described in this Section 7(d) shall be subject to and conditioned upon (1)
Executive’s execution and delivery of a valid and effective general release and
waiver, in such form as reasonably provided by the Company to effectuate a valid
release of claims (exempting any claims to enforce Executive’s rights under this
Agreement) that becomes irrevocable within sixty (60) days of the date on which
the Employment Term and Executive’s employment hereunder terminates; and (2)
Executive’s continued compliance with his obligations under Sections 8 and 9 of
this Agreement. Following such termination of Executive’s employment hereunder
as a result of either party’s election not to extend the Employment Term, except
as set forth in this Section 7(d), Executive shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of his employment. Notwithstanding the
foregoing, nothing in this Section 7(d) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including, but not limited to, any retirement plans.
a. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(g) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.
b.Continuing Rights Under Equity Plan. Notwithstanding anything herein to the
contrary, upon a termination of employment, Executive’s rights and obligations
post-termination with respect to awards made under the Equity Plan shall be
determined in accordance with the Equity Plan and Section 4 hereof.
c.Parachute Payments. Notwithstanding any other provision of this Agreement to
the contrary, to the extent that any payment or distribution of any type to or
for the Employee by the Company (or by any affiliate of the Company, any person
or entity who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code and the regulations thereunder)), or any affiliate
of such person or entity, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), is or will be subject to the excise tax imposed under Section 4999
of the Code (the “Excise Tax”), then the Total Payments shall be reduced (but
not below zero) if and to the extent that a reduction in the Total Payments
would result in the Employee’s retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the Excise Tax),
than if the Employee received the entire amount of such Total Payments. The
determination of whether the Total Payments shall be reduced and the amount of
such reduction shall be determined by an accounting firm selected by the
Employee and the Company (which accounting firm’s fees shall be paid for by the
Company), and shall be final and binding upon the Employee and the Company. The
accounting firm’s decision as to which of the Total Payments are to be reduced,
if any, shall be made (A) only from the Total Payments that the accounting firm
determines reasonably may





--------------------------------------------------------------------------------





be characterized as “parachute payments” under Section 280G of the Code; (B)
only from the Total Payments that are required to be made in cash, (C) only with
respect to any amounts that are not payable pursuant to a “nonqualified deferred
compensation plan” subject to Section 409A of the Code, until those payments
have been reduced to zero, and (D) in reverse chronological order, to the extent
that any of the Total Payments subject to reduction are made over time (e.g., in
installments). In no event, however, shall any of the Total Payments be reduced
if and to the extent such reduction would cause a violation of Section 409A of
the Code or other applicable law.
7.Non-Competition.
a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and accordingly agrees as follows:
(i)    During his employment with the Company and, for a period of 18 months
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, company, business entity or
other organization engaged in a Competitive Business (as defined below),
directly or indirectly, solicit or assist in soliciting any business related to
a Competitive Business from any client or prospective client of the Company or
any of its affiliates.
(ii)     During the Restricted Period and within the Continents of North
America, South America, Africa, Europe, Asia, and Australia (the “Restricted
Territory”), which is the territory in which the Company does business and the
Executive will provide services to the Company, Executive will not directly or
indirectly:
(A)engage in a Competitive Business;
(B)enter the employ of, or render any services to, any person or entity (or any
division of any person or entity) who or which engages in a Competitive
Business;
(C)acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
(D)interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers, partners, members or
investors of the Company or any of its affiliates.
(iii) For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services in
the agricultural products industry and any other business in which the Company
or any of its affiliates engaged while the Executive was employed by the
Company.
(iv) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as a passive investment, securities of any
person engaged in a Competitive Business which is publicly traded on a national
or regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a Group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.
(v) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly:





--------------------------------------------------------------------------------





(A)solicit or encourage any employee of the Company or any of its affiliates to
leave the employment of the Company or such affiliate; or
(B)hire any employee who was employed by the Company or any of its affiliates as
of the date of Executive’s termination of employment with the Company or
thereafter, or who left the employment of the Company or any of its affiliates
coincident with, or within six months prior to or after, the termination of
Executive’s employment with the Company.
(vi) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company any individual consultant
then under contract with the Company or any of its affiliates.
b. The parties agree that the Restricted Period shall be tolled during the
pendency of any litigation or arbitration relating to the interpretation or
enforcement of the covenants set forth in this Section 8.
c. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
8.Confidentiality; Inventions.
a. Confidentiality. During the Employment Term and thereafter, Executive will
not disclose or use for Executive’s own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential information or data of the
Company (or any of its affiliates) relating to the Company’s (or any such
affiliate’s) customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans, or the business and affairs
of the Company (or any such affiliate) generally; provided that the foregoing
shall not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Except as required by law, Executive will
not disclose to anyone, other than his immediate family, legal or financial
advisors or any subsequent employer, the contents of this Agreement. Executive
agrees that upon termination of Executive’s employment with the Company for any
reason, he will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company and its affiliates, except
that he may retain personal notes, notebooks and diaries and personally owned
books, reference material or information of a similar nature, that do not
contain confidential information of the type described in the preceding sentence
of this section. Executive further agrees that he will not retain or use for
Executive’s account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company and its affiliates.
a.Ownership of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, and hereby assigns to the Company, or
its designee, all of Executive’s right, title, and interest in and to any and
all creations, inventions or developments, whether or not patentable, which
Executive may solely or jointly conceive or develop or reduce to practice,
during the period of time Executive is in the employ of the Company
(collectively referred





--------------------------------------------------------------------------------





to as “the Company Inventions”), other than (and the Company Inventions shall
not include) any such creations, inventions or developments which demonstrably
bear no relationship whatsoever to the business of the Company, or the
application of technologies, ideas, or processes directly or indirectly related
to the business of the Company. For the avoidance of doubt, the Company
Inventions shall include any creations, inventions or developments that relate
directly or indirectly to a Competitive Business. Executive further acknowledges
that all original works of authorship which are created or contributed to by
Executive (solely or jointly with others) within the scope of and during the
period of Executive’s employment with the Company (“the Company Copyrights”) are
to be deemed “works made for hire,” as that term is defined in the United States
Copyright Act, and the copyright and all intellectual property rights therein
shall be the sole property of the Company. To the extent any of such works are
deemed not to be “works made for hire,” Executive hereby assigns the copyright
and all other intellectual property rights in such works to the Company.
b. Contracts with the United States. Executive agrees to execute any licenses or
assignments of the Company Inventions or the Company Copyrights as required by
any contract between the Company and the United States or any of its agencies.
c.Further Assurances. Executive covenants to take all requested actions and
execute all requested documents to assist the Company, or its designee, at the
Company’s expense, in every way; consistent with applicable law, (1) to secure
the Company’s above rights in the Company Inventions and any of the Company’s
Copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, and (2) to pursue any patents or
registrations with respect thereto. This covenant shall survive the termination
of this Agreement. If the Company is unable for any reason, after reasonable
efforts, to secure Executive’s signature on any document for this purpose, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney in fact, for
the limited purpose of acting for and in Executive’s behalf and stead to execute
such documents and to do all other lawfully permitted acts in connection with
the execution of such documents.


d.Executive’s Rights Under Defend Trade Secrets Act. Executive is hereby
notified in accordance with the Defend Trade Secrets Act of 2016 that he will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that: (a) is made (i) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (ii) solely for the purpose of reporting or investigating
a suspected violation of law; or (b) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. Executive is further
notified that if he files a lawsuit for retaliation by an employer for reporting
a suspected violation of law, he may disclose the employer’s trade secrets to
his attorney and use the trade secret information in the court proceeding if he:
(x) files any document containing the trade secret under seal; and (y) does not
disclose the trade secret, except pursuant to court order.
1.Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 and 9 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available and in the event of a breach of Sections 8
and 9 shall be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement.
2.Miscellaneous.
a.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of laws
principles thereof. The parties agree to litigate any claims or disputes between
them or between Executive and any affiliate or employee of the Company,
including any dispute arising under or related to this Agreement, Executive’s
employment or





--------------------------------------------------------------------------------





termination of employment, Executive’s compensation or benefits, and any other
dispute between the parties, exclusively in the state or federal courts located
in the state of Executive’s primary place of business; provided, however, that
the Company may initiate a lawsuit in another state to the extent the Company
deems it necessary or desirable to enjoin a breach of this Agreement by
Executive. The parties hereby waive any objection to the personal jurisdiction
or venue of the state and federal courts located in the state of Executive’s
primary place of business or in any other state in which a lawsuit is initiated
by the Company pursuant to the immediately preceding sentence, hereby submit to
the personal jurisdiction and venue of such courts, and waive the defense of
inconvenient forum and/or lack of personal jurisdiction.
b.Entire Agreement/Amendments. Except for the documents related to the Company
and its affiliates’ equity incentive plans, this Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company, and there are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by a written instrument signed by the
parties hereto.
c.No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
d.Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.


e.Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.
a.No Mitigation, No Offset. Executive will not be required to mitigate the
amount of any payment contemplated by Section 7, nor will any such payment be
reduced by any earnings Executive may receive from any other source. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any set-
off, counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.
b.Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
c.Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.
If to the Company:


One Washington Square
510-530 Walnut Street, Suite 1350
Philadelphia, PA 19106
Attention: General Counsel
If to Executive:    
Executive’s address as reflected on the payroll records of the Company.





--------------------------------------------------------------------------------





a. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.
b. Cooperation. Following termination of Executive’s employment with the
Company, Executive shall provide his reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder and the
Company agrees that it shall promptly reimburse Executive for his reasonable and
documented expenses in connection with his rendering assistance and/or
cooperation under this Section 11(j) upon his presentation of documentation for
such expenses. This provision shall survive any termination of this Agreement.
c.Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


d. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


e.Insurance. Notwithstanding anything to the contrary herein:
(i)All rights Executive has to indemnification as a director, officer or
fiduciary pursuant to any agreement, applicable statue, Company bylaws or
articles of organization as in effect from time to time shall not be impacted by
the provisions of this Agreement and all such rights, if any, shall survive the
termination and/or expiration of this Agreement and/or the termination of
Executive’s employment with the Company; and
(ii)So long as Executive is employed by the Company, and for a period of six (6)
years following Executive’s termination of employment, the Company agrees to
purchase and maintain insurance for Executive’s benefit, covering director,
officer and fiduciary liability on the same basis as active directors, officers
and/or fiduciaries, as applicable, of the Company.
n. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with or are exempt from Section 409A and this Agreement
shall be interpreted and construed in a manner that establishes an exemption
from (or compliance with) the requirements of Section 409A. Any terms of this
Agreement that are undefined or ambiguous shall be interpreted in a manner that
complies with Section 409A to the extent necessary to comply with Section 409A.
Notwithstanding anything herein to the contrary, (i) if, on the date of
termination, the Executive is a “specified employee” as defined in Section 409A,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until the date that is the first
business day of the seventh month following the date of termination (or the
earliest date as is permitted under Section 409A), and (ii) if any other
payments of money or other benefits due to the Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that preserves the economic benefit and original
intent thereof but does not cause such an accelerated or additional tax.
Notwithstanding anything to the contrary herein, to the extent required by
Section 409A, a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from





--------------------------------------------------------------------------------





service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean separation from service. Notwithstanding
anything to the contrary herein, except to the extent any expense, reimbursement
or in-kind benefit provided pursuant to this Agreement does not constitute a
“deferral of compensation” within the meaning of Section 409A (1) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (2) the reimbursements for expenses for which the Executive
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (3) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit. Each payment
made under this Agreement shall be treated as a separate payment and the right
to a series of installment payments under this Agreement is to be treated as a
right to a series of separate payments. Notwithstanding the foregoing, the
Company does not make any representation to Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Executive or any beneficiary of
Executive for any tax, additional tax, interest or penalties that Executive or
any beneficiary of Executive may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of Section
409A.


o. Costs and Expenses. If any action or proceeding is brought by either party
hereto seeking to collect any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys’ fees of the other party.    


p. No Drafting Party. The Executive acknowledges that he has had an opportunity
to negotiate any and all of these provisions and no rule of construction shall
be used that would interpret any provision in favor of or against a party on the
basis of who drafted this Agreement.


q.    Jury Trial Waiver. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY.
*****


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.







--------------------------------------------------------------------------------





 
AGROFRESH SOLUTIONS, INC.
 
 
 
By:
/s/ Nance K. Dicciani
 
 
By: Nance K. Dicciani
 
 
Title: Office of the Chair
 
 
 
 
By:
/s/ Jordi Ferre
 
 
By: Jordi Ferre
 
 
 












